Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the retroreflective element” in line 8. There is insufficient antecedent basis for this limitation in the claim. In the instant case “the retroreflective element” is not previously defined by the claim, rather ‘a plurality of retroreflective elements’ is provided in lines 2-3. It is unclear from the claim whether this is intended to be a single element present in the plurality of elements or if it is an additional separate retroreflective element. For purposes of examination, ‘the retroreflective element’ will be considered to be a single element of the plurality of retroreflective elements.
Claims 1, 2, 5-8, and 17-21 recite the limitation “the retroreflective elements” throughout.  There is insufficient antecedent basis for this limitation in the claim. In the instant case, “the retroreflective elements” has not been previously defined by the claims, rather “a plurality of retroreflective elements” is defined in lines 2-3 of claim 1. For purposes of examination, these terms will be considered synonymous.
Claim 21 recites the limitation "the back layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. In the instant case “the back layer” appears to be referring to the previously defined “back facing layer.” For purposes of examination, these terms will be considered synonymous.
Claims 2-8 and 16-21 are further rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (US 2012/0037025).
Regarding claims 1-3, 5, 7, 17, 19, Patel teaches a retroreflective sheet comprising a retroreflective layer (Patel para 11, item 110) with retroreflective elements (Patel para 11, items 112), a ‘back’ facing layer which has at least one surface facing the retroreflective elements (Patel para 11, item 140) formed of materials such as acrylic resins (Patel para 82), and a low refractive index layer (item 120) between the retroreflective layer and the back facing layer, which comprises organic resin particles (e.g. polymeric materials) (Patel para 49) and/or inorganic particles  (Patel para 28) as well as voids (Patel para 27). Further, it is noted that as it is between the back facing layer and the retroreflective elements, the low refractive index layer may be considered a ‘bonding portion’, as claimed. Patel teaches the presence of particles between the ‘back’ facing layer (item 140) and the retroreflective elements (items 112), the particles of layer 120 may be considered to bond the face layer and the retroreflectie elements via at least some of the plurality of particles as the low-refractive index layer forms a layer comprising the claimed “plurality of particles” via contact with the retroreflective element(s) and the back face layer. Patel further teaches that the retroreflective elements and low refractive index layer may be subdivided into enclosed/encapsulated cells (“capsule portions”) (Patel para 15, fig 3, items 160) which in turn possess the retroreflective element(s), the void-and-particle containing bonding layer, and the back facing layer. Thus, within the plurality of encapsulated cells, a part of the back face layer and a part of the retroreflective elements are bonded to each other via the low index layer which itself comprises the claimed particles and voids.
Regarding claims 6 and 18, Patel teaches a retroreflective sheet as above for claims 5 and 17.
Patel further teaches that the binder of layer 120 may be a thermoset or thermoplastic polymer such as epoxies, acrylates, and silicones (Patel para 29) and that the particles may be polymers such as acrylics, polycarbonates, and silicones (Patel para 49). As Patel teaches that both the binder and the particles may both be acrylics, and/or silicones etc., Patel teaches that the binder and particles are ‘made of a same material’.
Regarding claims 8 and 20, Patel teaches a retroreflective sheet as above for claims 5 and 18. Patel further teaches the refractive index of the retroreflective layer is greater than 1.3 (Patel para 16) and that in the low index layer the binder and the particles should have a difference of refractive index of less than 0.01 (Patel para 43), with the binder having a refractive index of less than 1.3 (Patel para 11). Therefore, Patel teaches that the refractive index of the particles is lower than the refractive index of the retroreflective layer.
Regarding claim 21, Patel teaches a retroreflective sheet as above for claim 1. As discussed above, Patel teaches that the particles are surrounded at least in part by a binder, providing for the particle surface which are bonded to the retroreflective element(s) and the back facing layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2012/0037025) in view of Cooper et al. (US 2006/0003239).
Regarding claim 4, Patel teaches a retroreflective sheet as above for claim 1. 
While Patel teaches that the particles may be organic or inorganic, and provides examples such as acrylics, polycarbonates, and silicones, Patel does not explicitly state that the particles are thermoset resin.
Patel and Cooper are related in the field of optical articles with a particle and binder diffusion layer. Cooper teaches a layer with excellent transmittance and diffusion properties comprising thermoset particles in a binder such that the layer provides the desired refractive index, clarity/resolution, viewing angle, and brightness (Cooper para 6, 18). It would be obvious to one of ordinary skill in the art to modify the light diffusing resin particles of Patel to be thermoset resin particles as taught by Cooper because both Patel and Cooper teach the desire to utilize resin diffusion particles, and Cooper provides the additional guidance for selecting a thermoset resin in view of balancing desired properties, such as refractive index, viewing angle, and brightness.
Response to Arguments
Applicant's arguments filed 3/3/22 have been fully considered but they are not persuasive. 
Applicant provides a summary of the rejection on pages 7 and 8, with arguments appearing on page 9.
Applicant argues on page 9 that the particles as claimed must simultaneously be in direct contact with both the retroreflective element(s) and the back face sheet, citing for example the as-filed specification at paragraph 54 and figure 2.
The Examiner respectfully disagrees. As presently written, the claims do not require direct contact between the particle(s) and both the retroreflective layer and the back face layer. For example, given the claims are written with ‘comprising’ language, the particles may contact both the retroreflective layer and the back facing layer via additional adhesive layers and/or binders and/or additional particles. The Examiner understands Patel to teach the particles in a binder, which would read upon the claims as written. Additionally, to address Applicant’s concerns regarding clarity of the rejection, this has been stated more explicitly in rejection above as well.
Applicant asserts on page 10 that all of the dependent claims are allowable for the reasons set forth for claim 1. The Examiner respectfully disagrees for the reasons set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        6/4/22

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781